NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5329-16T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ANDREW HYSLOP,

     Defendant-Appellant.
____________________________

                    Argued May 20, 2019 – Decided July 10, 2019

                    Before Judges Messano, Fasciale and Gooden Brown.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Somerset County, Municipal Appeal No. 5-
                    16.

                    Matthew Whalen Reisig argued the cause for appellant
                    (Reisig Criminal Defense & DWI Law, LLC, attorneys;
                    Matthew Whalen Reisig, on the brief).

                    Lauren E. Bland, Assistant Prosecutor, argued the cause
                    for respondent (Michael H. Robertson, Somerset
                    County Prosecutor, attorney; Lauren E. Bland, of
                    counsel and on the brief).

PER CURIAM
      Defendant Andrew Hyslop appeals from his de novo conviction in the Law

Division, after entering a conditional guilty plea to driving while under the

influence (DWI), N.J.S.A. 39:4-50. As a result, defendant's driving privileges

were suspended for seven months, and he was ordered to install an ignition

interlock device for thirteen months, attend the Intoxicated Drivers Resource

Center for twelve hours, and pay mandatory fines, fees, and penalties.

      Defendant preserved his right to appeal the denial of his motion to dismiss

based on a violation of his constitutional right to a speedy trial. His speedy trial

motion was first denied by the municipal court judge, and subsequently by the

Law Division judge in an order entered on June 30, 2017. On appeal, defendant

raises the following single point for our consideration:

            THE LAW DIVISION'S DENIAL OF DEFENDANT'S
            MOTION TO DISMISS ON SPEEDY TRIAL
            GROUNDS DURING [THE] TRIAL DE NOVO WAS
            INCORRECT AS A MATTER OF LAW.

Based on our review of the record and the applicable legal principles, we

disagree and affirm.

      We focus on the procedural history as set forth in the record.             On

November 15, 2013, defendant was issued three summonses in Franklin

Township for violations of N.J.S.A. 39:4-88, failure to maintain lane; N.J.S.A.

39:4-97, careless driving; and N.J.S.A. 39:4-50, DWI. Defendant was granted

                                                                            A-5329-16T2
                                         2
a waiver of the initial appearance scheduled for November 19, 2013.

Defendant's first appearance in Franklin Township Municipal Court occurred on

April 16, 2014, 1 at which time the matter was adjourned due to open discovery

on both sides. Specifically, the State had not provided the Standard Statement

for Motor Vehicle Operators (standard statement), and defendant was awaiting

an expert report, which he subsequently served on the State on May 2, 2014.

      On May 6, 2014, defendant appeared before Franklin Township Municipal

Court Judge Hector I. Rodriguez, who recused himself on defendant's oral

application because, prior to his appointment to the bench, Judge Rodriguez had

served as the Franklin Township Municipal Prosecutor while defendant's

charges were pending. Defendant next appeared on May 22, 2014, but the matter

was again adjourned because the State still had not provided the standard

statement.   The next scheduled court appearance was September 12, 2014.

However, that date was adjourned because the Court Administrator had

mistakenly scheduled the case before Judge Rodriguez.

      Defendant was next scheduled to appear before Franklin Township

Municipal Court Judge Michael Fedun on November 20, 2014. However, prior



1
   It is unclear in the record why earlier court dates were re-scheduled. However,
it does not appear that defendant caused the re-scheduling.
                                                                          A-5329-16T2
                                        3
to his appointment to the bench, Judge Fedun had also served as the Franklin

Township Municipal Prosecutor while defendant's charges were pending. As a

result, Judge Fedun recused himself based on defendant's November 17, 2014

written request, and the case was again adjourned. By letter dated November

18, 2014, defendant first invoked his right to a speedy trial.

      Because both Franklin Township municipal judges had conflicts, the case

was transferred to South Bound Brook Municipal Court by letter dated February

25, 2015, with a trial date of April 1, 2015. Defendant sought and was granted

an adjournment of the April 1, 2015 trial date due to a medical condition of

defense counsel's associate. The matter was then rescheduled for April 15, 2015,

which date was again adjourned because the South Bound Brook Court

Administrator failed to notify the Franklin Township police officers involved in

the case. When defendant appeared for trial on May 20, 2015, he filed a motion

to dismiss on speedy trial grounds, resulting in the adjournment of the trial

pending adjudication of the motion. The motion was denied on August 5, 2015,

and defendant entered a conditional guilty plea to DWI in the South Bound

Brook municipal court on August 19, 2015.

      On September 8, 2015, defendant filed a municipal appeal with the Law

Division. On December 2, 2016, the Law Division judge entered an order for


                                                                        A-5329-16T2
                                        4
the Franklin Township Court Administrator to produce a "[c]onflicts

protocol/procedures for cases wherein either [Judge Rodriguez or Judge Fedun]

were 'conflicted out' from hearing cases . . . filed/handled during their tenure as

Municipal Prosecutor for Franklin Township[;]" a list of "any other cases which

were transferred due to the [judges'] conflicts[;]" and a "[c]opy of any [t]ransfer

[o]rder entered" in defendant's case "pursuant to Rule 7:8-2." Following receipt

of the Municipal Court Transfer and Consolidation procedures for Vicinage 13 ,

the judge conducted a trial de novo on the record below pursuant to Rule 3:23-

8(a)(2).

      On March 30, 2017, during oral argument, the judge acknowledged "a

level of discomfort . . . with regard to the delay occasioned in the . . .

adjudication of . . . defendant's case." Nevertheless, on June 30, 2017, the judge

issued a twenty-eight page written opinion ultimately denying defendant's

speedy trial motion. In the opinion, initially, the judge made "independent

findings of fact based on the [m]unicipal [c]ourt transcripts." See State v.

Avena, 281 N.J. Super. 327, 333 (App. Div. 1995) (explaining the role of the

Law Division is to make independent findings of facts and conclusions of law

based on the record developed in the municipal court (citing State v. Johnson,

42 N.J. 146, 157 (1964))).


                                                                           A-5329-16T2
                                        5
      In that regard, the judge found the following facts undisputed:

            Defendant's case was 628 days old when the transferee
            Municipal Court (South Bound Brook) denied
            [d]efendant's [m]otion to [d]ismiss on [s]peedy [t]rial
            grounds. Defendant only made three court appearances
            during the pendency of his matter in the transferor
            Municipal Court, Franklin Township. No explanation
            has ever been provided as to why [d]efendant's matter
            was not scheduled and heard by a municipal court judge
            without a conflict during the approximate [fifteen]
            months that it was venued in the Franklin Township
            Municipal Court. It is uncontroverted that [d]efendant
            asserted his right to a speedy trial in writing on
            November 18, 2014. It remains a fact that [d]efendant's
            case was not heard anywhere in any municipal court
            between May 22, 2014 and May 20, 2015.

      Next, the judge recounted the four factors enunciated in Barker v. Wingo,

407 U.S. 514, 530 (1972), to evaluate claims of a speedy trial violation, namely,

the "[l]ength of delay;" "the reason for the delay;" the "[d]efendant's assertion

of the right to trial;" and "the prejudice to the [d]efendant." The judge then

recited in detail each discrete segment of the delay, and conducted a painstaking

analysis informed by the Barker factors. Applying the first Barker factor, the

judge pointed out that defendant's case "was 551 days old" when he filed his

speedy trial motion on May 20, 2015, and "628 days old" when his motion was

denied on August 5, 2015. The judge determined that although "[s]aid time

frames constitute a substantial delay[,] . . . no set time period exists as a matter


                                                                            A-5329-16T2
                                         6
of law, after which, a [d]efendant is deemed deprived of his right to a speedy

trial." See State v. Tsetsekas, 411 N.J. Super. 1, 11 (App. Div. 2009) ("There is

no set length of time that fixes the point at which [a] delay is excessive.").

      Next, the judge considered the second Barker factor, stressing that "[t]he

reasons behind the . . . delays [were] multi-faceted." Beginning with "the first

five months," from November 19, 2013, when the initial appearance was

scheduled to May 2, 2014, when defendant served his expert report, the judge

attributed the reason for the delay "equally . . . to both sides." The judge

continued:

             Thereafter, due to the conflicts of the two . . . newly
             appointed Franklin Township Municipal Court Judges,
             . . . both former Municipal Prosecutors in Franklin
             Township at the time [d]efendant's charges arose, the
             matter was adjourned on May 6, 2014, May 22, 2014,
             September 12, 2014, and November 17, 2014. By letter
             dated November 18, 2014, [d]efendant invoked his
             right to a speedy trial. This segment of delay, May
             2014 through November 2014, was due to legitimate
             legal conflicts, not because of incomplete discovery or
             missing witnesses.

      Specifically addressing defendant's argument regarding the second factor,

the judge acknowledged that the Franklin Township Municipal Court "[c]ould"

and "[s]hould" have "done a better job identifying pending cases" posing "a

conflict" and requiring "transfer to a 'conflict' [c]ourt," or establishing "a


                                                                           A-5329-16T2
                                         7
'conflicts calendar day'" presided over by "an outside [m]unicipal [c]ourt

[j]udge." However, the judge rejected defendant's contention that "the lack of

automatic and immediate recusals" of both judges, and Franklin Township

Municipal Court's "failure . . . to have procedures in place to preemptively avoid

such conflicts" constituted "inexcusable negligence on the [c]ourt's part." The

judge determined that Franklin Township Municipal Court's "failure" was "n ot

dispositive as a [standalone] fact/issue" and did "[n]ot in and of itself" constitute

"a violation of [d]efendant's right to a speedy trial warranting dismissal of the

charges[.]" Instead, "[s]aid failure must be included in the overall analysis in

the weighing of the four . . . Barker factors[.]"

      The judge further explained:

             Defendant . . . cites no court rule, caselaw[,] or
             administrative procedure establishing, or requiring, a
             conflicts protocol which was violated. Despite some
             administrative deficiencies . . . to more readily
             identify[] the conflicts, and more expeditiously
             transfer[] such cases, the foundational reason for the
             delay rests firmly on good cause. . . . [The] judicial
             conflict circumstance was further compounded by two
             [j]udges being so conflicted.      Furthermore, their
             appointments were staggered into 2014, extending the
             time by which a conflict would be discovered as to
             Judge Fedun, the second and later appointment.

                    Therefore, the reason for the delay from May
             2014 through November[] 2014 is relatively neutral, or
             slightly weighted in [d]efendant's favor.

                                                                             A-5329-16T2
                                         8
      The judge continued that there was an "approximate [three-]month delay,"

from November 18, 2014, when "[d]efendant invoked his right to a speedy

trial[,]" to February 25, 2015, when South Bound Brook Municipal Court

notified defendant by letter of an April 1, 2015 trial date. According to the

judge, that three-month delay "[was] attributable to administrative deficiencies

in the Franklin Township Municipal Court." Thereafter, there was an additional

two-month delay from "March[] 2015 through May[] 2015," when the defense

"requested an adjournment of the April 1, 2015 trial date due to the illness of

[an] associate," and "the South Bound Brook Court Administrator failed to

notice the Franklin Township police officers" of the rescheduled April 15, 2015

trial date. The judge determined that this two-month delay "[was] neutral and/or

equally attributable" to both sides.

      Further, there was another two-month delay during which defendant's

motion to dismiss on speedy trial grounds, filed "on the day of trial[,]" was

adjudicated. The judge explained that "this approximate [two-]month delay

[was] attributable to . . . [d]efendant[,]" in the same way that "such time frame

would be deemed excludable time attributable to the [d]efendant" under the

"Criminal Justice Reform [Act.]" See State v. Marcus, 294 N.J. Super. 267, 293

(App. Div. 1996) ("Any delay caused by the defendant, such as by filing pretrial


                                                                         A-5329-16T2
                                       9
motions, is not considered in calculating the length of delay for speedy trial

purposes") (citing State v. Gallegan, 117 N.J. 345, 355 (1989)).

      The judge continued:

                   Following the denial of [d]efendant's motion to
            dismiss on August 5, 2015, the case was scheduled for
            trial on August 19, 2015. On said date, [d]efendant
            entered a conditional guilty plea to a violation of
            N.J.S.A. 39:4-50 based upon a .20% BAC. The failure
            to maintain lane and careless driving summonses were
            dismissed. . . .

                  Therefore, there is no delay attributable to either
            the State or [d]efendant following the [c]ourt's decision
            on the motion to dismiss and the trial/conditional guilty
            plea two weeks later, through the appeal de novo.

      The judge acknowledged that under Barker, "[a] more neutral reason such

as negligence or overcrowded courts should be weighted less heavily[,] but

nevertheless should be considered since the ultimate responsibility for such

circumstances must rest with the government rather than with the [d]efendant."

407 U.S. at 531. The judge concluded:

            Here[], the delays, while somewhat significant[,] are
            not attributable to any lack of preparedness or bad[]
            faith on the part of the State. Instead, the lengthiest
            portion of the delays were caused by the conflicts
            arising from the newly appointed Franklin Township
            Municipal Judges. This [c]ourt does not find these
            adjournments      to   be     highly   negligent     or
            inexcusable. . . . The unanticipated and unavoidable
            conflicts created by abnormal circumstances, that is,

                                                                        A-5329-16T2
                                      10
            the appointment of two Franklin Township Municipal
            Prosecutors to the bench in the same municipality and
            year, weigh against . . . [d]efendant's assertions. To put
            it simply, these were "valid reasons" that justify the
            somewhat lengthy delay.

      Turning to the third Barker factor, the judge noted it was "undisputed that

. . . [d]efendant sent a letter notice dated November 18, 2014[,] to Franklin

Township Municipal Court asserting his [s]peedy [t]rial rights, followed by a

formal . . . [m]otion to [d]ismiss on May 20, 2015, in South Bound Brook

Municipal Court." Therefore, the judge determined the third "factor weigh[ed]

in favor of . . . [d]efendant." Finally, regarding the fourth Barker factor, the

judge stated that to show prejudice, defendant "merely allude[d] to anxiety from

a pending case[,]" "claim[ed] 'irreparable' prejudice due to a DWI matter

'weighing on him[,]'" and "assert[ed] he was 'extraordinarily prejudiced'" and

suffered "incalculable emotional strain" from the delay.        The judge noted

defendant could not "claim prejudice from oppressive pretrial incarceration[,]"

and "made no claim" of "prejudice . . . from 'the possibility that the defense

[would] be impaired,'" which the Barker Court "found to be the most serious

prejudice factor." See 407 U.S. at 532.

      To address defendant's prejudice claims, the judge distinguished State v.

Cahill, 213 N.J. 253 (2013), and rejected defendant's reliance on "Cahill for the


                                                                         A-5329-16T2
                                       11
proposition that a speedy trial violation [could] be established without evidence

of prejudice." According to the judge, in Cahill, where the defendant "similarly

had a pending DWI charge that was left unresolved for [sixteen] months[,]" in

addition to the anxiety associated with the pending unresolved charge, the

defendant experienced "actual prejudice." Specifically, the judge explained

that, in contemplation of his license suspension, the defendant in Cahill "limited

his search for employment to short-term jobs that would not require him to drive

to work[,]" "surrendered a job offer that would [have] require[d] him to drive[,]"

and "adjusted his job search to a more full-time position" based on his mistaken

belief that, given the delay, the State had abandoned the prosecution. Id. at 259.

The judge reasoned that, in contrast to Cahill, defendant in this case "made no

similar allegations of actual prejudice beyond the anxiety of the unresolved

charges."

      The judge continued:

            Other than general anxiety, . . . [d]efendant asserts no
            other prejudice, let alone provides the [c]ourt with any
            evidence of same, which undercuts his argument.
            Finally, . . . [d]efendant cannot claim prejudice from his
            conviction following entry of his conditional guilty
            plea, as his driver's license suspension has been stayed
            pending appeal.

The judge concluded:


                                                                          A-5329-16T2
                                       12
             Defendant has failed to demonstrate that factors [two]
             and [four] of the Barker test, that is, reason for the delay
             and prejudice to the [d]efendant, weigh in his favor.
             The reasons for the delay, primarily the conflicts
             arising from the appointment of the Municipal Judges
             in Franklin Township, were neither grossly negligent
             nor inexcusable. . . . Defendant has not demonstrated
             any prejudice aside from general anxiety arising from
             an unresolved quasi-criminal case. Any inconvenience
             cause[d] to . . . [d]efendant does not rise to the level of
             a deprivation of his [c]onstitutional right to a [s]peedy
             [t]rial.

The judge entered a conforming order and this appeal followed.

      Our standard of review is well-settled. A trial judge's determination after

"balancing all the relevant factors relating to the respective interests of the State

and the defendant[]," "should not be overturned unless clearly erroneous." State

v. Merlino, 153 N.J. Super. 12, 17 (App. Div. 1977).             "However, no such

deference is owed to the Law Division . . . with respect to legal determinations

or conclusions reached on the basis of the facts." State v. Stas, 212 N.J. 37, 49

(2012). Because the ultimate question of whether defendant's constitutional

right to a speedy trial was violated is a legal issue, it is subject to de novo review.

See State v. Handy, 206 N.J. 39, 45 (2011) (stating "appellate review of legal

determinations is plenary").

      "The right to a speedy trial is guaranteed by the Sixth Amendment to the

United States Constitution and imposed on the states by the Due Process Clause

                                                                               A-5329-16T2
                                         13
of the Fourteenth Amendment." Tsetsekas, 411 N.J. Super. at 8. The right

applies "to quasi-criminal matters pending in the municipal courts," such as

DWI cases. Cahill, 213 N.J. at 267. When evaluating whether a defendant's

constitutional right to a speedy trial has been violated, the four-factor balancing

test announced in Barker, 407 U.S. at 530, adopted by our Supreme Court in

State v. Szima, 70 N.J. 196, 200-01 (1976), and reaffirmed in Cahill, 213 N.J.

at 277, must be applied and "the conduct of both the prosecution and the

defendant . . . weighed." Barker, 407 U.S. at 530. Indeed, no single factor under

the four-part test is dispositive; rather, they are related and must be considered

together, along with "such other circumstances as may be relevant." Szima, 70

N.J. at 201.   Likewise, "the absence of one or some of the factors is not

conclusive of the ultimate determination of whether the right has been violated."

Cahill, 213 N.J. at 267. Thus, the inquiry is highly fact sensitive, requiring "a

case-by-case analysis." Id. at 270.

      Under the first Barker factor, there is no "bright-line rule" to determine

whether the length of the delay is excessive. Cahill, 213 N.J. at 270, 277.

However, a delay exceeding one year prompts a review of the other Barker

factors.   Cahill, 213 N.J. at 266.    The delay here was twenty-one months

measured from the date of the issuance of the summonses (November 15, 2013)


                                                                           A-5329-16T2
                                       14
to the date of the entry of the guilty plea (August 19, 2015). Consequently, as

acknowledged by the judge, a review of the other Barker factors was warranted.

      Our judiciary "is, as a matter of policy, committed to the quick and

thorough resolution of DWI cases." Tsetsekas, 411 N.J. Super. at 11 (quoting

State v. Farrell, 320 N.J. Super. 425, 446 (App. Div. 1999)). To that end, "[i]n

1984, Chief Justice Wilentz issued a directive, later echoed in Municipal Court

Bulletin letters from the Administrative Office of the Courts, that municipal

courts should attempt to dispose of DWI cases within sixty days." Ibid. (quoting

Farrell, 320 N.J. Super. at 446-47). However, we have never suggested that "any

delay beyond the sixty-day goal is excessive[,]" as "[t]here is no set length of

time that fixes the point at which [a] delay is excessive." Ibid.

      Here, as recognized by the judge in evaluating the first Barker factor, the

delay of 628 days from the issuance of the summonses to the adjudication of

defendant's speedy trial motion was "substantial" and weighed in defendant's

favor. See id. at 11-12 (holding a delay of 344 days excessive); see also Farrell,

320 N.J. Super. at 428 (holding a delay between summons and trial completion

of 663 days to be inexcusably extensive). Likewise, as the judge found, the third

Barker factor weighed in defendant's favor based on his "undisputed" invocation

of his right. Defendant does not appear to challenge the judge's findings on the


                                                                          A-5329-16T2
                                       15
first and third Barker factors, but rather specifically disputes the judge's

evaluation of the second and fourth factors. According to defendant, the judge

erred in not attributing the delays caused by the "court's inexcusable failure to

have conflict procedures in place to the State[,]" and in "misinterpret[ing]" the

prejudice factor set forth in Barker and refined in Cahill. We disagree.

      "Barker's second prong examines the length of a delay in light of the

culpability of the parties."   Tsetsekas, 411 N.J. Super. at 12.      "[D]ifferent

weights should be assigned to different reasons" proffered to justify a delay.

Barker, 407 U.S. at 531. In Barker, the Court distinguished between deliberate

and negligent delay, holding the former is weighed more heavily in favor of

dismissal of the prosecution than delay attributable to the State's negligence or

the court's procedures and calendars. Ibid. Thus, while purposeful delay tactics

weigh heavily against the State, Tsetsekas, 411 N.J. Super. at 12 (citing Barker,

407 U.S. at 531), "[a] more neutral reason such as negligence or overcrowded

courts should be weighted less heavily[,] but nevertheless should be considered

since the ultimate responsibility for such circumstances must rest with the

government rather than with the defendant." Barker, 407 U.S. at 531.

      In reviewing "the chronology of the delay," trial courts should "divid[e]

the time into discrete periods of delay" as occurred here, and attribute each delay


                                                                           A-5329-16T2
                                       16
to "the State, defendant, or the court system." State v. May, 362 N.J. Super.

572, 596 (App. Div. 2003). Courts must then consider whether the delays "were

'reasonably explained and justified.'" Farrell, 320 N.J. Super. at 450 (quoting

State v. Detrick, 192 N.J. Super. 424, 426 (App. Div. 1983)). Indeed, when "the

State offers no explanation for the delay[,]" that "factor also weighs heavily

against the State." Cahill, 213 N.J. at 274.

      In Cahill, the Court acknowledged that "the usual circumstances that

typically contribute to trial delays in the municipal court" include "a conflict of

interest requiring recusal of the judge or the prosecutor." Id. at 273. Likewise,

we have previously held that "the transfer of the matter between municipal

courts," even if constituting a "significant part" of the delay, "reasonably

explain[s] and justifie[s]" the lapse. Detrick, 192 N.J. Super. at 426. Here, we

agree with the judge that the lengthy delay, occasioned by the revelation of the

judicial conflicts and other administrative "miscue[s]" in the Franklin Township

Municipal Court, was a neutral factor that was "reasonably explained and

justified" the lapse. Ibid. Accordingly, that factor was properly weighed less

heavily against the State or, as the judge couched it, "slightly weighted in

[d]efendant's favor."




                                                                           A-5329-16T2
                                       17
      The fourth prong of the Barker test considers the prejudice to a defendant

caused by the delay. The Cahill Court noted that "prejudice is assessed in the

context of the interests the right [to a speedy trial] is designed to protect. Those

interests include prevention of oppressive incarceration, minimization of

anxiety attributable to unresolved charges, and limitation of the possibility of

impairment of the defense." 213 N.J. at 266 (citation omitted). Although the

impairment of an accused's defense is considered "the most serious since it

[goes] to the question of fundamental fairness[,]" Szima, 70 N.J. at 201, "proof

of actual trial prejudice is not 'a necessary condition precedent to the vindication

of the speedy trial guarantee.'" Tsetsekas, 411 N.J. Super. at 13-14 (quoting

Merlino, 153 N.J. Super. at 15).

      Indeed, although the delay may not prejudice a

            defendant's liberty interest or his ability to defend on
            the merits[,] . . . significant prejudice may also arise
            when the delay causes the loss of employment or other
            opportunities, humiliation, the anxiety in awaiting
            disposition of the pending charges, the drain in finances
            incurred for payment of counsel or expert witness fees
            and the "other costs and inconveniences far in excess of
            what would have been reasonable under more
            acceptable circumstances."

            [Id. at 13 (quoting Farrell, 320 N.J. Super. at 452).]




                                                                            A-5329-16T2
                                        18
      In Cahill, the "[d]efendant [did] not identify any particular prejudice" but

rather "outline[d] the employment choices he made in recognition of the

impending suspension of his license to operate a motor vehicle." 213 N.J. at

275. "Th[o]se self-imposed limitations narrowed his employment options and

relegated him to lower-paying positions." Ibid. The Cahill Court "conclude[d]

that the extensive and unexplained delay, coupled with the generalized anxiety

and personal prejudice occasioned by the protracted resolution of th[e] matter,

require[d] a finding that the State violated defendant's right to a speedy trial."

Ibid. (emphasis added). Here, defendant only asserts a "generalized anxiety"

from awaiting the disposition in his case. We have previously stated, however,

that "[t]he 'hardship' of waiting for disposition . . . , standing alone, 'is

insufficient to constitute meaningful prejudice.'" State v. Misurella, 421 N.J.

Super. 538, 546 (App. Div. 2011) (quoting State v. Le Furge, 222 N.J. Super.

92, 99-100 (App. Div. 1988)).

      Measured against the four Barker factors, we conclude there was no

violation of defendant's constitutional speedy trial right. Thus, we do not find

the Law Division judge's denial of defendant's speedy trial motion to be

erroneous. Without question, the delay in adjudicating this case was much too

long. But, considering the valid reasons for the majority of the adjournments


                                                                          A-5329-16T2
                                       19
and the lack of prejudice suffered by defendant except for the anxiety and stress

associated with unresolved charges, we conclude there was no violation of

defendant's speedy trial right, notwithstanding defendant's timely assertion of

his right.

      Affirmed.




                                                                         A-5329-16T2
                                      20